                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11/26/2018
 ------------------------------------------------------------ X
 JOSE JOAQUIN RAMIREZ,                                        :
                                                              :
                                              Plaintiff,      :
                                                              :       18-CV-3486 (VEC)
                            -against-                         :
                                                              :   MEMORANDUM AND ORDER
 OFFICER LEWIS (Individual Capacity) (Badge :
 #10537 or 10735); NEW YORK CITY                              :
 DEPARTMENT OF CORRECTIONS; CITY OF :
 NEW YORK;                                                    :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        On April 18, 2018, pro se Plaintiff Jose Joaquin Ramirez commenced this lawsuit for

money damages and injunctive relief under 42 U.S.C. § 1983 against the City of New York and a

correctional officer at one of the City’s facilities. See Dkt. 2. On May 25, 2018, this Court

referred the case to Magistrate Judge Pitman for general pretrial proceedings and for the

preparation of reports and recommendations on any dispositive motions pursuant to 28 U.S.C.

§ 636(b). See Dkt. 7. On June 8, 2018, Plaintiff filed a “motion for injunctive relief to stop

unreasonable strip searches.” See Dkt. 9. On November 2, 2018, Judge Pitman delivered a

thorough and detailed report recommending that Plaintiff’s motion be denied. See Dkt. 22. A

copy of that report was mailed to Plaintiff that same day. Id.

                                                DISCUSSION

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). When specific objections are made, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.
R. Civ. P. 72(b)(3); see also, e.g., United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).

“Where no timely objection has been made by either party, a district court need only find that

there is no clear error on the face of the record in order to accept the Report and

Recommendation.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211 (S.D.N.Y. 2013)

(internal quotation marks omitted).

         Here, neither party has filed timely objections to Judge Pitman’s report and

recommendation, so the Court reviews it for clear error. The Court finds none. The report

applies the correct standard for assessing a party’s entitlement to a preliminary injunction, see

Dkt. 22 at 3-4 (applying Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)), and

concludes that Plaintiff’s application lacks a probability of success on, and fails to raise serious

questions going to, the merits of his claim that Defendants have unconstitutionally strip-searched

him or will do so again in the future, see id. at 4-6 (citing, among many other authorities, Walker

v. Ponte, No. 14-CV-8507, 2016 WL 4411415, at *4-5 (S.D.N.Y. Aug. 18, 2016)). The report

notes, moreover, that “Plaintiff neither alleges, nor offers evidence of, any facts suggesting that

the strip searches to which he was subjected were unreasonable” or abusive under the Fourth

Amendment, a finding this Court’s review of the record confirms. Dkt. 22 at 6. The Court finds

no reason to disagree with the report, let alone to identify any clear error therein. 1

                                                 CONCLUSION

         Because careful review of the report reveals no clear errors therein, the Court adopts the

report in full, and Plaintiff’s application for injunctive relief [Dkt. 9] is denied. The report and

recommendation having given the parties adequate warning, the parties’ failure to file written

objections to the report precludes appellate review of this decision. See Caidor v. Onondaga


1
           As to Defendants’ unexplained failure to submit any papers responsive to Plaintiff’s motion for injunctive
relief, the Court warns counsel that future such defaults may result in sanctions.
County, 517 F.3d 601, 604 (2d Cir. 2008); see also Dkt. 22 at 7 (“Failure to object within

fourteen (14) days will result in a waiver of objections and will preclude appellate review.”

(capitalization altered)).

        The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 9.


SO ORDERED.
                                                     _________________________________
Date: November 26, 2018                                    VALERIE CAPRONI
      New York, New York                                 United States District Judge
